--------------------------------------------------------------------------------

TearLab Graphic [logo.jpg]

 
News Release
For Immediate Release
 
 
TearLab Enters Into Cooperative Marketing Agreement
 
with Abbott Medical Optics’ Canadian Subsidiary
 
 
San Diego, CA —August 31, 2010— (GLOBE NEWSWIRE) – TearLab Corporation
(Nasdaq:TEAR; TSX:TLB) today announced that it has entered into a cooperative
marketing agreement with Abbott Medical Optics Inc.’s subsidiary, AMO Canada
Company (“AMO Canada”).  Under the agreement, AMO Canada’s sales force will
directly sell the TearLab™ Osmolarity System in Canada while TearLab will help
promote AMO Canada’s products for the relief of dry eye symptoms, including
Blink® Moisturizing Eye Drops.  Financial terms were not disclosed.
 
Dry Eye Disease (“DED”) is a common condition affecting approximately 100
million people worldwide. In its mild to moderate forms, it can reduce the
quality of vision and the ability to go about daily activities.  In its more
severe forms, DED can lead to permanent loss of vision. According to numerous
peer-reviewed studies, Tear Osmolarity is the single best test for the diagnosis
of DED.
 
The TearLab Osmolarity System is intended to measure the osmolarity of human
tears to aid in the diagnosis of DED in conjunction with other methods of
clinical evaluation. Using a novel lab-on-a-chip approach, the TearLab System
requires less than 50 nL (nanoliters) of tear fluid and displays quantitative
osmolarity results in less than 30 seconds.  By requiring such a small amount of
tears, the TearLab System eliminates the challenges that previously prevented
point-of-care osmolarity testing.  In addition, it is simple enough to be
operated by a technician, greatly improving patient throughput either in an
office or center setting.
 
“We are proud to be working with a world-leading organization like AMO and are
confident that, with their support, sales traction of the TearLab Osmolarity
System will continue to build in Canada,” said Elias Vamvakas, TearLab’s Chief
Executive Officer.
 
About TearLab Corporation
 
TearLab Corporation (www.tearlab.com) develops and markets lab-on-a-chip
technologies that enable eye care practitioners to improve standard of care by
objectively and quantitatively testing for disease markers in tears at the
point-of-care. The TearLab™ Osmolarity Test, for diagnosing Dry Eye Disease, is
the first assay developed for the award-winning TearLab™ Osmolarity
System.  Headquartered in San Diego, CA, TearLab Corporation's common shares
trade on the NASDAQ Capital Market under the symbol 'TEAR' and on the Toronto
Stock Exchange under the symbol 'TLB'.
 
Forward-Looking Statements
 
This press release may contain forward-looking statements. These statements
relate to future events and are subject to risks, uncertainties and assumptions
about the Company. These statements are only predictions based on our current
expectations and projections about future events. You should not place undue
reliance on these statements. Actual events or results may differ materially.
Many factors may cause our actual results to differ materially from any
forward-looking statement, including the factors detailed in our filings with
the Securities and Exchange Commission and Canadian securities regulatory
authorities, including but not limited to our Forms 10-K and 10-Q.  We do not
undertake to update any forward-looking statements.
 
CONTACTS:
 
Investors
Stephen Kilmer, President
Kilmer Lucas Inc.
(905) 690-2400 Ext. 21
stephen@kilmerlucas.com
 
 
Media
Leonard Zehr, Managing Director
Kilmer Lucas Inc.
(905) 690-2400 Ext. 41
len@kilmerlucas.com
 
 

--------------------------------------------------------------------------------